Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2018/037590.
The amendment filed on August 29, 2022 has been entered.
Claims 9-13 and 36 are pending.

Election/Restrictions
Applicant’s election without traverse of Group IV with a species election of the polynucleotide of SEQ ID NO:52 (TALEN-TCT-alpha2-L19) and SEQ ID NO:80 (DNA target sequence of alpha2-L) in the reply filed on August 29, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2020 and September 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, pages 86, 96, 112 128, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Applicant’s cooperation is requested in reviewing the specification for additional embedded hyperlink and/or other form of browser-executable code that may be present in the specification and making the appropriate correction(s).

Claim Objections
	Claims 9-13 and 36 are objected to due to the recitation of “TCR”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.

	Claim 13 objected to due to the recitation of “NY-ESO-1”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and claims 10-13 and 36 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “functional domain” in line 3. The metes and bounds of the above limitation are not clear in the context of the claim.  It is unclear what functions are encompassed by the limitation.  Therefore, it is unclear what domains are encompassed by the limitation.  Clarification is requested.

Claim 9 and claims 10-13 and 36 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “4n-3th”, “2n-2th”, “2n-1th”, and “4nth". The metes and bounds of the above limitations are not clear in the context of the claim.   It is unclear what these limitations denote.  The specification does not disclose a specific definition of these limitations.  Therefore, it is unclear from the specification or from the claim as to what DNA binding modules are encompassed by the above limitations. Clarification is requested.

Claim 9 and claims 10-13 and 36 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “N-terminal side" in line 7. The metes and bounds of the above limitation are not clear in the context of the claim. The reference domain for the “N-terminal side” is not recited.  Therefore, the position of the plurality of DNA binding modules is unclear. Clarification is requested.

Claim 9 and claims 10-13 and 36 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “combination of the xth amino acid and the yth amino acid" throughout the claim. The metes and bounds of the above limitation are not clear in the context of the claim. It is unclear what is meant by the combination of the xth and yth amino acid of the DNA binding module. Clarification is requested.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “gene of TCRα” and “gene of TCRβ”. The metes and bounds of the above limitation are not clear in the context of the claim.  It is unclear if the recited “gene” encodes TCRα or TCRβ or if the recited “gene” refers to another gene.  Therefore, it is unclear what domains are encompassed by the limitation.  Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitations “4n-3th”, “2n-2th”, “2n-1th”, and “4nth" of the DNA binding modules are unclear as to what how these limitations define the DNA binding modules, as discussed above in the 112(b) rejection.   Therefore, the claims have been broadly interpreted as encompassing a method of editing a TCR (T cell receptor) gene by introducing into any cell a composition comprising a polynucleotide encoding a polypeptide comprising (1) any DNA binding domain comprising of plurality of any DNA binding modules, (2) any domain having any function, and (3) any 35-55 amino acids connecting (1) and (2), wherein said editing a TCR gene comprising any types of edits or removal of an endogenous TCR gene.   Thus, the claims are drawn to a method of editing a TCR (T cell receptor) gene in a genus of cells by introducing into the cell a composition comprising a polynucleotide encoding a genus of polypeptide comprising (1) any DNA binding domain comprising of plurality of any DNA binding modules, (2) any domain having any function, and (3) any 35-55 amino acids connecting (1) and (2), wherein said editing a TCR gene comprising any types of edits or removal of an endogenous TCR gene.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “editing TCR gene”, “DNA binding domain”, “functional domain”, “combination of the xth amino acid and the yth amino acid” in the “4n-3th”, “2n-2th”, “2n-1th”, and “4nth" DNA binding module” fails to provide a sufficient description of the claimed method as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to a method of deleting an endogenous TCR gene in a T cell by introducing a composition comprising of (a) the polynucleotide of SEQ ID NO:52 encoding TALEN-TCR-alpha2-L19 of SEQ ID NO: 53 and the polynucleotide of SEQ ID NO:54 encoding TALEN-TCR-alpha2-R19 of SEQ ID NO: 55 and (b) (1) the polynucleotide of SEQ ID NO:56 encoding TALEN-TCR-beta1-L19 of SEQ ID NO: 57 and the polynucleotide of SEQ ID NO:58 encoding TALEN-TCR-beta1-R19 of SEQ ID NO: 59 or (2) the polynucleotide of SEQ ID NO:60 encoding TALEN-TCR-beta3-L19 of SEQ ID NO: 61 and the polynucleotide of SEQ ID NO:62 encoding TALEN-TCR-beta3-R19 of SEQ ID NO: 63, wherein the DNA binding domain of the TALEN of (a) binds the TCRα gene and the DNA binding domain of the TALEN of (b) binds the TCRβ gene.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Apart from the composition comprising of a polynucleotide encoding (a) TALEN-TCR-alpha2-L19 (SEQ ID NO: 53) and TALEN-TCR-alpha2-R19 (SEQ ID NO: 55) and (b) (1) TALEN-TCR-beta1-L19 (SEQ ID NO: 57) and TALEN-TCR-beta1-R19 (SEQ ID NO: 59) or (2) TALEN-TCR-beta3-L19 (SEQ ID NO: 61) and TALEN-TCR-beta3-R19 ( SEQ ID NO: 63), there is no teaching regarding the structure of the DNA binding domain, functional domain and linker that result in polypeptide that is able to edit a TCR gene or delete a TCR gene in any cell, wherein DNA binding domain binds the TCRα gene and TCRβ gene.  There is no disclosed or art-recognized correlation between any structure other than the single example described above and editing a TCR gene or deleting a TCR gene in any cell.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about editing a TCR gene or deleting a TCR gene in any cell by introducing a polynucleotide encoding any DNA binding domain and any functional domain to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single species described above as representative of other polypeptides comprising of any DNA binding domain and any functional domain but having the function of editing a TCR gene or deleting a TCR gene in any cell, wherein DNA binding domain binds the TCRα gene and TCRβ gene
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 9-13 and 36. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 9-13 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of deleting an endogenous TCR gene in a T cell by introducing a composition comprising of (a) the polynucleotide of SEQ ID NO:52 encoding TALEN-TCR-alpha2-L19 of SEQ ID NO: 53 and the polynucleotide of SEQ ID NO:54 encoding TALEN-TCR-alpha2-R19 of SEQ ID NO: 55 and (b) (1) the polynucleotide of SEQ ID NO:56 encoding TALEN-TCR-beta1-L19 of SEQ ID NO: 57 and the polynucleotide of SEQ ID NO:58 encoding TALEN-TCR-beta1-R19 of SEQ ID NO: 59 or (2) the polynucleotide of SEQ ID NO:60 encoding TALEN-TCR-beta3-L19 of SEQ ID NO: 61 and the polynucleotide of SEQ ID NO:62 encoding TALEN-TCR-beta3-R19 of SEQ ID NO: 63, wherein the DNA binding domain of the TALEN of (a) binds the TCRα gene and the DNA binding domain of the TALEN of (b) binds the TCRβ gene, does not reasonably provide enablement for a method of editing or deleting a TCR gene in any cell by introducing a composition comprising of a polynucleotide having unknown structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitations “4n-3th”, “2n-2th”, “2n-1th”, and “4nth" of the DNA binding modules are unclear as to what how these limitations define the DNA binding modules, as discussed above in the 112(b) rejection.   Therefore, the claims have been broadly interpreted as encompassing a method of editing a TCR (T cell receptor) gene by introducing into any cell a composition comprising a polynucleotide encoding a polypeptide comprising (1) any DNA binding domain comprising of plurality of any DNA binding modules, (2) any domain having any function, and (3) any 35-55 amino acids connecting (1) and (2), wherein said editing a TCR gene comprising any types of edits or removal of an endogenous TCR gene.   
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having unknown structure but having the function of editing a TCR gene or deleting a TCR gene in any cell.  In the instant case, the specification is limited to a method of deleting an endogenous TCR gene in a T cell by introducing a composition comprising of (a) the polynucleotide of SEQ ID NO:52 encoding TALEN-TCR-alpha2-L19 of SEQ ID NO: 53 and the polynucleotide of SEQ ID NO:54 encoding TALEN-TCR-alpha2-R19 of SEQ ID NO: 55 and (b) (1) the polynucleotide of SEQ ID NO:56 encoding TALEN-TCR-beta1-L19 of SEQ ID NO: 57 and the polynucleotide of SEQ ID NO:58 encoding TALEN-TCR-beta1-R19 of SEQ ID NO: 59 or (2) the polynucleotide of SEQ ID NO:60 encoding TALEN-TCR-beta3-L19 of SEQ ID NO: 61 and the polynucleotide of SEQ ID NO:62 encoding TALEN-TCR-beta3-R19 of SEQ ID NO: 63, wherein the DNA binding domain of the TALEN of (a) binds the TCRα gene and the DNA binding domain of the TALEN of (b) binds the TCRβ gene.    
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.  
In the absence of: (a) rational and predictable scheme for making a polynucleotide encoding any polypeptide having unknown structure but having the function of editing a TCR gene or deleting a TCR gene in any cell, and (b) a correlation between structure and the function of having the function of editing a TCR gene or deleting a TCR gene in any cell, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have the having the function of editing a TCR gene or deleting a TCR gene in any cell.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having the function of editing a TCR gene or deleting a TCR gene in any cell or predict said function of a polypeptide from its primary structure.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a method of deleting an endogenous TCR gene in a T cell by introducing a composition comprising of (a) the polynucleotide of SEQ ID NO:52 encoding TALEN-TCR-alpha2-L19 of SEQ ID NO: 53 and the polynucleotide of SEQ ID NO:54 encoding TALEN-TCR-alpha2-R19 of SEQ ID NO: 55 and (b) (1) the polynucleotide of SEQ ID NO:56 encoding TALEN-TCR-beta1-L19 of SEQ ID NO: 57 and the polynucleotide of SEQ ID NO:58 encoding TALEN-TCR-beta1-R19 of SEQ ID NO: 59 or (2) the polynucleotide of SEQ ID NO:60 encoding TALEN-TCR-beta3-L19 of SEQ ID NO: 61 and the polynucleotide of SEQ ID NO:62 encoding TALEN-TCR-beta3-R19 of SEQ ID NO: 63, wherein the DNA binding domain of the TALEN of (a) binds the TCRα gene and the DNA binding domain of the TALEN of (b) binds the TCRβ gene.   However, the speciation fails to provide any information as to structural elements required in a polypeptide having the function of editing a TCR gene or deleting a TCR gene in any cell.  No correlation between structure and having the function of editing a TCR gene or deleting a TCR gene in any cell has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO: 53, 55, 57, 59, 61 and 63 that can be modified and which ones are to be conserved to create a polypeptide having the function of editing a TCR gene or deleting a TCR gene in any cell.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (Journal of Germfree Life and Gnotobiology. 47(1), 5 pages, 2017. September 1, 2017 - form PTO-1449) and Yamamoto (US 2016/0186151 – form PTO-1449).
Regarding claims 9 and 11, Honjo discloses a method of removing an endogenous TCR gene in a T cell using a TALEN mediated genome editing tool comprising introduction of a polynucleotide encoding a polypeptide comprising of a DNA binding domain and a functional domain into the T cell (2nd full paragraph at page 69).  Regarding claim 10, the DNA binding domain of the TALEN of Honjo binds to the TCRα gene and TCRβ gene (2nd full paragraph at page 69).  Regarding claims 12 and 36, Honjo discloses a method of introducing an exogenous TCR gene into the cell thereby producing a TCR modified T cell (2nd full paragraph at page 69).  
Honjo does not disclose the DNA binding domain and functional domain as recited in claim 9 of the instant application. 
However, Yamamoto discloses a method of editing genes using a TALEN mediated genome editing tool comprising of introduction of a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain, into T cells, wherein the DNA-binding domain and the function domain are linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus, combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−3 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−2 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−1 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−3 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−2 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−1 counted from the N-terminus, and a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n counted from the N-terminus are different from each other, and wherein n is natural number of 1 to 10, x is natural number of 1 to 40, y is natural number of 1 to 40, and x and y are different natural number from each other ([0020]-[0029], [0088]-[0089], Test Example 1 and Example 3). Yamamoto discloses that the above polypeptide has a high level of function of a functional domain and a high level of specificity of DNA sequence recognition ([0020] and [0079]).
Therefore, in combining the teachings of Honjo and Yamamoto, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance the method of Honjo by introducing the TALEN mediated genome editing tool of Yamamoto comprising of a polynucleotide encoding the polypeptide comprising a DNA binding domain and a functional domain.  One having ordinary skill in the art would have been motivated to so because the polypeptide of Yamamoto has a high level of function of a function domain and a high level of specificity of DNA sequence recognition.  One having ordinary skill in the art would have had a reasonable expectation of success since Honjo discloses a method of editing a TRC gene in a T cell using TALEN and Yamamoto discloses a method of editing genes in T cells using TALEN.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (method of editing genes in T cells using a polypeptide comprising a DNA binding domain and a functional domain, wherein the DNA-binding domain and the function domain are linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method of editing TCR gene in T cells) in the prior art and the results would have been predictable to one of ordinary skill in the art.  Also, the rationale to support a conclusion that claims 9-12 and 36 would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Honjo discloses a device (method of editing TCR gene in T cells) which differed from the claimed device by the substitution of some component (polypeptide comprising a DNA binding domain and a functional domain) with other components (polypeptide comprising a DNA-binding domain and the function domain linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus); (2) the substituted component and its function was known in the art, and (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since serine protease of Milan and the serine protease of Thrash are both serine proteases.  
Therefore, the above references render claims 9-12 and 36 prima facie obvious.
	
 Claims 9-13 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dijk (WO 2017/044672 - form PTO-1449) and Yamamoto (US 2016/0186151 – form PTO-1449).
Dijk discloses adoptive cancer immunotherapy by introduction of TCRs that bind specifically to cancer specific peptide complexes ([004]). Dijk discloses removing endogenous TCR to avoid interference with transducted T cell receptor library and/or co-receptors ([0134]).  Regarding claims 9 and 11, Dijk discloses a method of removing an endogenous TCR gene in a T cell using a TALEN mediated genome editing tool so that the cell does not express endogenous TCR (TCRα and TCRβ) ([0138], [0141]-[0142]).  Regarding claim 10, the DNA binding domain of the TALEN of Dijk binds to the TCRα gene and TCRβ gene ([0141]-[0142]).  Regarding claims 12-13 and 36, Dijk discloses a method of introducing an exogenous TCR gene that has specificity to NY-ESO-1 into the cell thereby producing a TCR modified T cell ([0273]).  
Dijk does not disclose the DNA binding domain and functional domain as recited in claim 9 of the instant application.. 
Regarding claim 9, Yamamoto discloses a method of editing genes using a TALEN mediated genome editing tool comprising of introduction of a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain, into T cells, wherein the DNA-binding domain and the function domain are linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus, combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−3 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−2 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−1 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−3 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−2 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−1 counted from the N-terminus, and a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n counted from the N-terminus are different from each other, and wherein n is natural number of 1 to 10, x is natural number of 1 to 40, y is natural number of 1 to 40, and x and y are different natural number from each other ([0020]-[0029], [0088]-[0089], Test Example 1 and Example 3). Yamamoto discloses that the above polypeptide has a high level of function of a functional domain and a high level of specificity of DNA sequence recognition ([0020] and [0079]).
Therefore, in combining the teachings of Dijk and Yamamoto, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance the method of Dijk by introducing the TALEN mediated genome editing tool of Yamamoto comprising of a polynucleotide encoding the polypeptide comprising a DNA binding domain and a functional domain.  One having ordinary skill in the art would have been motivated to so because the polypeptide of Yamamoto has a high level of function of a function domain and a high level of specificity of DNA sequence recognition.  One having ordinary skill in the art would have had a reasonable expectation of success since Dijk discloses a method of editing a TRC gene in a T cell using TALEN and Yamamoto discloses a method of editing genes in T cells using TALEN.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (method of editing genes in T cells using a polypeptide comprising a DNA binding domain and a functional domain, wherein the DNA-binding domain and the function domain are linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method of editing TCR gene in T cells) in the prior art and the results would have been predictable to one of ordinary skill in the art.  Also, the rationale to support a conclusion that claims 9-12 and 36 would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Dijk discloses a device (method of editing TCR gene in T cells) which differed from the claimed device by the substitution of some component (polypeptide comprising a DNA binding domain and a functional domain) with other components (polypeptide comprising a DNA-binding domain and the function domain linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus); (2) the substituted component and its function was known in the art, and (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since both Gregory and Yamamoto use TALEN mediated tools to edit genes in a T cell.  
Therefore, the above references render claims 9-13 and 36 prima facie obvious.

Claims 9-13 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2014/0301990 – form PTO-1449) and Yamamoto (US 2016/0186151 – form PTO-1449).
Gregory discloses adoptive cancer immunotherapy by introduction high avidity TCR to tumor antigens ([0008]). Gregory discloses removing endogenous TCR to avoid interference or undesired stimulation of T cell by the antigen recognized by endogenous TCR ([0010]).  Regarding claims 9 and 11, Gregory discloses a method of removing an endogenous TCR gene in a T cell using a TALEN mediated genome editing tool so that the cell does not express endogenous TCR (TCRα and TCRβ) ([0014]-[0016], [0018], [0053], and the claims).  Regarding claim 10, the DNA binding domain of the TALEN of Gregory binds to the TCRα gene and TCRβ gene ([0015]).  Regarding claims 12-13 and 36, Gregory discloses a method of introducing an exogenous TCR gene that has specificity to NY-ESO-1 into the cell thereby producing a TCR modified T cell ([0018] and the claims).  
Gregory does not disclose the DNA binding domain and functional domain as recited in claim 9 of the instant application. 
Regarding claim 9, Yamamoto discloses a method of editing genes using a TALEN mediated genome editing tool comprising of introduction of a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain, into T cells, wherein the DNA-binding domain and the function domain are linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus, combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−3 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−2 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−1 counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n counted from the N-terminus is the same for any of n, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−3 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−2 counted from the N-terminus, a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n−1 counted from the N-terminus, and a combination of an amino acid residue at position x and an amino acid residue at position y in a DNA-binding module at position 4n counted from the N-terminus are different from each other, and wherein n is natural number of 1 to 10, x is natural number of 1 to 40, y is natural number of 1 to 40, and x and y are different natural number from each other ([0020]-[0029], [0088]-[0089], Test Example 1 and Example 3). Yamamoto discloses that the above polypeptide has a high level of function of a functional domain and a high level of specificity of DNA sequence recognition ([0020] and [0079]).
Therefore, in combining the teachings of Gregory and Yamamoto, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance the method of Gregory by introducing the TALEN mediated genome editing tool of Yamamoto comprising of a polynucleotide encoding the polypeptide comprising a DNA binding domain and a functional domain.  One having ordinary skill in the art would have been motivated to so because the polypeptide of Yamamoto has a high level of function of a function domain and a high level of specificity of DNA sequence recognition.  One having ordinary skill in the art would have had a reasonable expectation of success since Gregory discloses a method of editing a TRC gene in a T cell using TALEN and Yamamoto discloses a method of editing genes in T cells using TALEN.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (method of editing genes in T cells using a polypeptide comprising a DNA binding domain and a functional domain, wherein the DNA-binding domain and the function domain are linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method of editing TCR gene in T cells) in the prior art and the results would have been predictable to one of ordinary skill in the art.  Also, the rationale to support a conclusion that claims 9-12 and 36 would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Gregory discloses a device (method of editing TCR gene in T cells) which differed from the claimed device by the substitution of some component (polypeptide comprising a DNA binding domain and a functional domain) with other components (polypeptide comprising a DNA-binding domain and the function domain linked to each other via a polypeptide consisting of 35 to 55 amino acid residues, the DNA-binding domain comprises a plurality of DNA-binding modules consecutively from the N-terminus); (2) the substituted component and its function was known in the art, and (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since both Gregory and Yamamoto use TALEN mediated tools to edit genes in a T cell.  
Therefore, the above references render claims 9-13 and 36 prima facie obvious.

 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	

	Claims 9-12 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-23 and 26 of copending Application No. 16/755,125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
	Regarding claims 9 and 11 of the instant application, claims 1 and 20-21 of the reference application recite a method of removing endogenous TCR gene in a cell by introducing a polynucleotide encoding a polypeptide comprising a DNA binding domain and a functional domain, wherein the DNA binding domain and functional domain are connected by a polypeptide consisting of 35-55 amino acids and the DNA binding domain comprises a plurality of DNA binding modules having the characteristic recited in claim 9 of the instant application.  Therefore, claims 9 and 11 of the instant application are anticipated by claims 1 and 20-21 of the reference application. 
	Regarding claim 10 of the instant application, claim 23 of the reference recites removal of endogenous TCRα and TCRβ, which requires binding of the DNA binding domain.  Therefore, claim 10 of the instant application is anticipated by claim 23 of the reference application.
	Regarding clams 12 and 36, claim 23 of the reference application recites introducing an TCR gene into a T cell and therefore, a TCR modified T cell is prepared.    Therefore, claims12 and 36 of the instant application are anticipated by claim 23 of the reference application.
	Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion

	Claims 9-13 and 36 are pending.

	Claims 9-13 and 36 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652